



EXHIBIT 10.8




CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




FIRST AMENDMENT TO DISTRIBUTION AGREEMENT


This First Amendment to the Distribution Agreement ("Amendment") is between
Vericel Corporation ("Vericel") and Orsini Pharmaceutical Services, Inc.
(“Orsini"). This Amendment is effective as of August 10, 2017 ("Effective
Date").


Whereas, Vericel and Orsini are parties to a Distribution Agreement dated May
15, 2017 (the "Distribution Agreement"), under which Vericel appointed Orsini as
a specialty pharmacy distributor for Carticel® and MACI®;


Whereas, Vericel has discontinued the sale of Carticel and added an additional
National Drug Code for MACI;


Whereas, the Parties now wish to update the Distribution Agreement to reflect
these changes;


Therefore, the Parties agree to amend the Distribution Agreement as follows:


1.
Exhibit A. In order to remove Carticel and add an additional NDC for MACI
(corresponding to an order of two cases per pack, with each case containing one
implant), the Parties agree to delete and replace in its entirety the table
“Products and Prices” with the following:



Product
NDC Number
List Price*
MACI
69866-1030-01
[***]
MACI
69866-1030-02
[***]





2.
No Other Changes. Except as provided in this Amendment, the terms and conditions
of the Distribution Agreement will continue in full force.





IN WITNESS WHEREOF, the parties executed this First Amendment as of its
Effective Date.




Vericel Corporation




By: /s/ Daniel Orlando
Name: Daniel Orlando
Title: Chief Operating Officer


Date: 11 August 2017
Orsini Pharmaceutical Services, Inc.




By: /s/ Michael Fieri
Name: Michael Fieri
Title: President and CEO


Date: 08.10.2017








